DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on August 19, 2022 has been entered. The claims pending in this application are claims 1-3, 5, 6, 8-10, 12, 13, and 15-21 wherein claims 2, 8-10, and 17-20 have been withdrawn due to the restriction requirement mailed on February 10, 2022. The rejection not reiterated from the previous office action is hereby withdrawn in view of applicant’s amendment filed on August 19, 2022. Claims 1, 3, 5, 6, 12, 13, 15, 16, and 21 will be examined. 

Claim Objections
Claim 1 is objected to because of the following informalities: (1) “the repertoire of targets includes the target of interest” should be “the repertoire of target cells includes the target cell of interest”; and (2) “isolating a bait particle with the target cell of interest bound to the assay probe of interest” should be “isolating a binding complex formed by the bait particle and the target cell of interest wherein the target cell of interest binds to the assay probe of interest in the binding complex”. 
Claim 15 is objected to because of the following informality: “the target” should be “the target cell of interest”. 
Claim 16 is objected to because of the following informality: “sequencing the nucleic acids from the display technology that encode the protein on the surface” should be “sequencing a nucleic acid that encodes the protein displayed on the surface”. 
Claim 21 is objected to because of the following informalities: (1) “each target cell” should be “each of the target cells”; and (2) “who has had” should be “who has”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement 
Claims 1, 3, 5, 6, 12, 13, 15, 16, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for isolating a target cell of interest, does not reasonably provide enablement for identifying the assay probe of interest by only sequencing the oligonucleotide and sequencing the plurality of nucleic acids that encode the immune binding protein in the target cell of interest using the methods recited in claims 1, 3, 5, 6, 12, 13, 15, 16, and 21. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
In In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) the court considered the issue of enablement in molecular biology. The Court summarized eight factors to
be considered in a determination of  “undue experimentation”. These factors include: (a) the quantity of experimentation necessary; (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the breadth of the claims. The Court also stated that although the level of skill in molecular biology is high, results of experiments in molecular biology are unpredictable.
To begin, there is no direction or guidance to show that the assay probe of interest can be identified by only sequencing the oligonucleotide and the plurality of nucleic acids that encode the immune binding protein in the target cell of interest can be sequenced using the methods recited in claims 1, 3, 5, 6, 12, 13, 15, 16, and 21. While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether the assay probe of interest can be identified by only sequencing the oligonucleotide and the plurality of nucleic acids that encode the immune binding protein in the target cell of interest can be sequenced using the methods recited in claims 1, 3, 5, 6, 12, 13, 15, 16, and 21.
Since the specification shows that “[I]mmune serum is isolated from volunteer subjects who have been immunized with a seasonal influenza vaccine. From these serum samples, antibodies are isolated and subsequently labeled so that each serum sample bears a unique nucleic acid bar code that identifies the specific subject as the source of their particular antibodies. The antibodies from the different subjects are pooled together. A plurality of bait particles are subsequently prepared having a plurality of HA antigens from several different influenza virus strains/isolates, with each particle having a nucleic acid sequence unique to the attached HA antigen. The plurality of HA antigens (‘bait particles’), are then mixed with a pool of antibodies obtained from the volunteer subjects. Isolated bait particles paired with binding antibodies are obtained. Subsequently, the bait particles, complete with binding antibodies, are isolated. Bait particles can be isolated by FACS, and placed into wells. Alternatively other techniques and methods can be employed to make polymer beads (or shell and core beads) having single bait particles. The bar codes from the single bait particles can be sequenced to identify the HA isolate and the patient source of the antibody”, “[A] bead library is made having a plurality of beads each containing one of all known MHC subclasses so that the library has representation of all MHC subclasses. A first DNA barcode is present on each bead corresponding to its respective MHC subclass. Methods for generating a bead library containing a plurality of oligonucleotides with a barcode sequence have been previously described. The beads are attached to their respective MHC, and pooled together and subsequently split to be barcoded a second time with barcodes that correspond to a peptide antigen. The peptide barcode is attached to the first barcode using overlap extension with a suitable polymerase. The beads are linked to a variety of peptides separately, such that the second barcode present on the bead can be used to identify which peptide complexed with the MHC on the bead. Beads are then incubated with cells/phage displaying T-cell receptor molecules (‘TCR's’). The beads bound to T-cells are then isolated, and all identified molecules are sequenced to determine the: 1) MHC barcode, 2) peptide barcode, and 3) the alpha/beta or delta/gamma chains of the TCR”, “[A]ntibodies from a patient are bound via protein G to a patient/tissue specific barcoded bead. The beads are incubated with a sample from a patient containing microbes, such as human feces or sweat and washed with a solution containing a metabolic inhibitor, such as sodium azide to remove microbes without any binding activity. Beads are encapsulated into an emulsion with another library of beads containing nucleic acids containing secondary barcodes linked to primers specific to the patient/tissue specific barcoded bead and secondary barcodes linked to microbial specific primers, such as 16S ribosomal sequences. Sequencing libraries are generated following lysis of the cells and barcoding/amplification of ribosomal sequences and patient/tissue specific barcodes with the nucleic acids present on the secondary bead. Alternatively if the patient/tissue specific barcoded nucleic acids present on the bead also contain primers specific to microbial sequences, then the secondary bead barcode is not necessary. Sequencing libraries are generated following lysis of the cells and barcoding/amplification of ribosomal sequences with the primers containing patient/tissue specific barcodes. Thus microbes that have corresponding binding antibodies are identified for a given patient and tissue”, “[A]ntigens for an enzyme-linked immunosorbent assay (“ELISA”), are bound to a bead with amine-NHS chemistry. Additionally each bead has been attached to nucleic acids containing a bead-specific barcode and containing a 3′ segment with a primer specific to either heavy or light chains of nucleic acids encoding antibody chains (i.e., a library of primers that capture all heavy and all light chains of the antibody repertoire). B-cells (or cells with antibody display technologies) having surface bound antibodies are incubated with the barcoded antigen beads. Single antigen beads are isolated in gel beads or shell and core beads, and the barcode for the antigen and the genes encoding the heavy and light chains of the paired antibody are sequenced (a reaction mix with lysis and transcription buffer is added and suitable single bead libraries are generated using techniques previously mentioned)”, and “[B]eads have a DNA sequence that corresponds to a captured protein and are sequenced directly on a solid surface. Beads are captured on a surface, such as a sequencer flow cell, such as a 454, Ion Torrent or Illumina HiSeq flow cell. Primers for sequencing by synthesis bind to the DNA sequence present on the beads. Sequencing by synthesis (for instance using an Illumina HiSeq) or sequencing by hybridization on the surface is used to determine the captured proteins present on each bead. A tagged ligand (electrochemically active tags, eg. ferrocene or methylene blue, in the case of Ion torrent, fluorescently tagged in the case of 454/HiSeq) is loaded and detected on the sequencer using the corresponding detection method. Subsequent rounds of alternative concentrations or alternative ligands can be added to determine which bead bound proteins bind to which ligands under which conditions. Binding information is then tied to the protein identity through its sequence information and its position on the surface. It should be noted that binding information can be collected before sequencing or vice versa” (see paragraphs [0254], [0256], [0259], [0260], and [0265] of US 2020/0116699 A1, which is US publication of this instant case), the specification clearly indicates that each of bait particles is attached a nucleic acid containing a specific barcode used for identifying an assay probe of interest and the plurality of nucleic acids that encode the immune binding protein in the target cell of interest is sequenced following lysis of the target cell of interest. Since claim 1 does not require that an assay probe specific barcode of the oligonucleotide is used for identifying an assay probe of interest, if an assay probe specific barcode of the oligonucleotide is not used for identifying an assay probe of interest, it is unpredictable how assay probe of interest can be identified by only sequencing the oligonucleotide using the methods recited in claims 1, 3, 5, 6, 12, 13, 15, 16, and 21. Furthermore, claim 1 does not require to lysis the target cell of interest before sequencing the plurality of nucleic acids that encode the immune binding protein in the target cell of interest, if the plurality of nucleic acids that encode the immune binding protein is inside of the target cell of interest, without lysing the target cell of interest to release the plurality of nucleic acids that encode the immune binding protein out from the target cell of interest, it is unpredictable how the plurality of nucleic acids that encode the immune binding protein in the target cell of interest can be sequenced using the methods recited in claims 1, 3, 5, 6, 12, 13, 15, 16, and 21.
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed. These undue experimentation at least includes to test whether the assay probe of interest can be identified by only sequencing the oligonucleotide and the plurality of nucleic acids that encode the immune binding protein in the target cell of interest can be sequenced using the methods recited in claims 1, 3, 5, 6, 12, 13, 15, 16, and 21.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 6, 12, 13, 15, 16, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as vague and indefinite. Although the preamble of the claim is directed to a method of isolating a target cell of interest, since the last method of the claim is sequencing the plurality of nucleic acids that encode the immune binding protein in the target cell of interest, the preamble and the last method step of the claim do not correspond each other. Please clarify.
Claim 16 recites the limitation “the step of obtaining sequence information from the target” in the claim.  There is insufficient antecedent basis for this limitation in the claim since this step has been deleted in claim 1. Please clarify. 
Claim 16 is rejected as vague and indefinite. Since the specification teaches that “[T]he nucleic acids encoding immune binding proteins can be engineered into vectors for displaying the immune binding protein on the surface of a cell or a viral particle” and “[T]he heavy chain/light chain pair of an antibody can be inserted into a surface display vector and cells can be transformed with this vector to display the antibody on the surface. Separately, a set of one or more antigens can be linked to a set of identifying nucleic acid barcode sequences such that each different antigen is linked to a unique sequence. The linkage can be done chemically or alternatively by cloning a set of barcoded antigens into a suitable display vector and expressing the antigen on the surface of phage or cells. The antigen set, now linked to a nucleic acid identifier, can then be contacted with the cells which display antibody on the surface. After the incubation, the individual cells can be isolated via emulsion, single-cell sorting, or other means. The resulting isolate will consist of a single cell displaying a homogeneous antibody on its surface, bound to one or more of the barcoded antigens” (see paragraph [0177] and [0182] of US 2020/0116699 A1, which is US publication of this instant case), the specification indicates that a protein such as an immune binding protein or antibody is displayed on the surface of the target cell using a display technology. Since the claim does not indicate that the target cell of interest comprises a protein displayed on a surface of what using a display technology, one skilled in the art would not understand the metes and bounds of the claim. Please clarify. 
Claim 21 is rejected as vague and indefinite. Since the specification teaches that “[T]he nucleic acids encoding immune binding proteins can be engineered into vectors for displaying the immune binding protein on the surface of a cell or a viral particle” and “[T]he heavy chain/light chain pair of an antibody can be inserted into a surface display vector and cells can be transformed with this vector to display the antibody on the surface. Separately, a set of one or more antigens can be linked to a set of identifying nucleic acid barcode sequences such that each different antigen is linked to a unique sequence. The linkage can be done chemically or alternatively by cloning a set of barcoded antigens into a suitable display vector and expressing the antigen on the surface of phage or cells. The antigen set, now linked to a nucleic acid identifier, can then be contacted with the cells which display antibody on the surface. After the incubation, the individual cells can be isolated via emulsion, single-cell sorting, or other means. The resulting isolate will consist of a single cell displaying a homogeneous antibody on its surface, bound to one or more of the barcoded antigens” (see paragraph [0177] and [0182] of US 2020/0116699 A1, which is US publication of this instant case), the specification indicates that a protein such as an immune binding protein or antibody is displayed on the surface of the target cell using a display technology. Since the claim does not indicate that each target cell displays one type of antibody from the repertoire on what, one skilled in the art would not understand the metes and bounds of the claim. Please clarify. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-7, and 11-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.	 No claim is allowed.  
17.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        November 17, 2022